Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 15, 2016

The Court of Appeals hereby passes the following order:

A16A2222. JANSSEN REYNOLDS v. THE STATE.

      Janssen Reynolds pled guilty to two drug crimes. He later filed a “Motion to
Set Aside Judgment for Lack of Subject Matter Jurisdiction,” arguing that the
indictment had failed to charge him with a crime because the Official Code of
Georgia is invalid. In an order entered on July 15, 2015, the trial court denied the
motion.   Reynolds then filed additional motions and letter requests seeking
reconsideration and other relief. In an order entered on March 15, 2016, the trial
court either dismissed or denied all of Reynolds’s motions and requests. On May 20,
2016, Reynolds filed a notice of appeal to this Court indicating his wish to appeal
both trial court orders. We, however, lack jurisdiction.
      Pretermitting whether Reynolds had a right of direct appeal from either of the
orders he wishes to appeal, his notice of appeal was not timely filed. To be timely,
a notice of appeal must be filed within 30 days after entry of an appealable order.
OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an absolute
requirement to confer jurisdiction on this Court. See Rowland v. State, 264 Ga. 872
(1) (452 SE2d 756) (1995). Reynolds filed his notice of appeal 310 days after entry
of the trial court’s July 15, 2015 order and 66 days after entry of the court’s March
15, 2016 order. Thus, the notice of appeal is untimely as to both orders. This appeal
is therefore DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     08/15/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.